Mr. Justice Aldrey
delivered the opinion of the court.
As the estate left hy José Contreras Pavo at his death consisted wholly of community property, his widow and children divided it into equal parts. The moiety corresponding to the deceased spouse was then divided into seven equal uarts, six of which were allotted to his six children, his only heirs, and the remaining part to the widow in usufruct, she also receiving half of the community property as owner of the fee.
As the deed of partition is silent as to the naked ownership of the part whose usufruct was allotted to the widow, *232in recording the said deed the Registrar of Property of Hu-maeao assigned as a curable defect its failure to state expressly the owner of the naked title to the part so allotted in -usufruct to the widow.
The object of this administrative appeal is to have this court hold that no such curable defect exists.
We are of the opinion that the appellant is right, for as it appears from the deed of partition that only the usufruct of a seventh part of the half belonging to the heirs of the deceased was allotted to the widow, the naked ownership of that part clearly belongs to the said heirs, although this was not expressly stated in the deed of partition; therefore we must hold that the registrar was not justified in considering that omission a curable defect.

Reversed.

Chief Justice Hernández and Justices Wolf, del Toro and Hutchison concurred.